     Case 2:20-cv-09171-PA-JEM Document 30 Filed 04/09/21 Page 1 of 2 Page ID #:133JS-6

 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10

11

12    James Shayler,                              Case No.: 2:20-cv-09171-PA-JEM
13                Plaintiff,                      Hon. Percy Anderson
14        v.
15                                                ORDER FOR DISMISSAL WITH
      Four Corners Investment Co., LLC, a         PREJUDICE
      California limited liability company; and
16    Does 1- 1 0,
                   Defendants.                    Action Filed: October 6, 2020
17
                                                  Trial Date:   Not on Calendar
18

19
20

21

22

23

24

25

26

27

28
                                             1
                       [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
     Case 2:20-cv-09171-PA-JEM Document 30 Filed 04/09/21 Page 2 of 2 Page ID #:134



 1          Pursuant to Fed. R. Civ. P. 41, the Court, having considered the documents before
 2    it, and being fully advised finds as follows:
 3          IT IS ORDERED THAT:
 4          Plaintiff James Shayler’s action against Defendant Four Corners Investment Co.,
 5    LLC, a California limited liability company is dismissed with prejudice. Each party will
 6    be responsible for its own fees and costs.
 7

 8

 9

10

11
      Dated: April 09, 2021
12                                                       Hon. Percy Anderson
                                                         United States District Judge
13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                              2
                        [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
